Citation Nr: 0311280	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  98-15 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from March 1978 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision by the 
Department of Veterans Affairs (VA), Oakland, California, 
Regional Office (RO).  That decision found that new and 
material evidence had not been presented to reopen a claim 
for service connection for tinnitus.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that evidentiary 
development was needed prior to final appellate consideration 
of this claim.  In her VA Form 9 (Appeal to the Board of 
Veterans' Appeals) the veteran referred to a conversation 
with a VA physician, who indicated to her that her tinnitus 
was related to service.  As set out in an internal 
development memorandum, the veteran was notified that she 
could submit an opinion from that VA physician, or any other 
qualified medical professional, relating a current diagnosis 
of tinnitus to service.  The veteran did not respond to this 
notification.

On May 1, 2003, just prior to the Board's determination as to 
whether all the requested evidence had been obtained and its 
consideration of the claim on appeal, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the new duty-to-assist regulations codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See Disabled 
American Veterans, et. al., v. Secretary of Veterans Affairs, 
___ F.3d ___, Nos. 02-7304, -7305, -7316 (May 1, 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit 
further held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violates the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  Thus, in light 
of this new judicial precedent, the Board is compelled to 
remand the veteran's case to the RO for review as to whether 
all the essential evidence needed to consider his claim has 
been obtained, and for issuance of a supplemental statement 
of the case (SSOC) regarding all evidence received since the 
February 2002 SSOC.

Finally, because the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
again offer her the opportunity to obtain 
an opinion from the VA physician referred 
to in her VA Form 9, or any other 
qualified medical professional, relating 
a current diagnosis of tinnitus to 
service.  She should be informed that any 
obtained opinion would have to be based 
on accurate medical history in order to 
have probative evidentiary value.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

3.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




